Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	It is noted for the record that the invention, a polymer, is described only in terms of structural attributes that are necessarily present.  Thus, whereas the favored synthetic approach entails reacting a polydiorganosiloxane bearing terminal hydrosilyl (Si-H) groups with a compound derived from the condensation of a diol/diamine/dithiol and a carboxylic acid featuring an ethylenically-unsaturated residue, there are other strategies that could be employed such as the reaction of a carboxylic acid (ester)-terminated polydiorganosiloxane with said diol/diamine/dithiol.  Moreover, the polymer may contain additional attributes not expressly disclosed insofar as the transitional phrase “comprising”, which is open-ended is employed.  (Claim 12 makes clear that contributions from other (macro)monomers can be made given that the segments outlined in claim 1 do not have to total 100 wt.% of the copolymer.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hed et al., U.S. Patent Application Publication No. 2018/0201795.
	Hed teaches a copolymer having polysiloxane segments A’ and organic segments B’ (abstract).  Paragraph [0024] depicts a polysiloxane-polyester containing the same segments mandated by claim 1.  1-R4 are methyl).  Also, relevant to the present discussion, the polysiloxane can be endcapped with carboxylic acid groups via an alkylene linker having between 1 and 10 methylene groups consistent with the requirements of claim 2.  Paragraphs [0193+] disclose suitable polyols that may be reacted with carboxylic-acid-terminated polydiorganosiloxane such as C1-10 diols.  
Claims 1-3, 6-9, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al, U.S. Patent Application No. 2004/0171783.
	See [0118,0121,0125] and Table IIA where there is described the formation of a reaction product obtained by condensing hexamethylene diamine and 10-undecylenic acid.  Subsequently, this intermediate undergoes poly(hydrosilylation) with PDMS capped with HMe2SiO- moieties and having 17 total silicon atoms.  The reported molecular weight of the copolymer- see Table IIA, trial A, is 38,860.  The resulting copolymer anticipates the claimed polymer where R1-R4 are methyl groups, “k” is 16, G1 and G2 are –(CH2)10-, X1 and X2 are –NH-, and G3 is a C6 hydrocarbylene.  The molecular weight of the diester segment is calculated to be 448 and that of the siloxane segment is 1243.7 such that the weight contributions of the diester and siloxane are 448/1243.7 + 452 = 0.264(100) = 26.4% and 73.6% respectively.
Claims 1-9, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferenz et al., U.S. Patent # 7,635,581.
	See Example 18 where there is described the poly(hydrosilylation) of undecylenic acid 1-6 hexanediol diester with PDMS capped with HMe2SiO- moieties and having 10 total silicon atoms.  The reported molecular weight of the copolymer- see Table IIA, trial A, is 38,860.  The resulting copolymer 1-R4 are methyl groups, “k” is 9, G1 and G2 are –(CH2)10-, X1 and X2 are –O-, and G3 is a C6 hydrocarbylene.  Using the same mathematical approach shown above, it was determined that the weight contributions of the diester- and siloxane segments are 38.5% and 61.5% respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hed et al., U.S. Patent Application Publication No. 2018/0201795.  
Hed does not exemplify a copolymer derived from carboxylic acid/ester-terminated PDMS and an alkanediol.  Rather, Example 4 is directed to a reaction involving carboxylic acid/ester-terminated PDMS and a carbinol-terminated polydiorganosiloxane.  However, an analogous copolymer prepared by the copolymerization of the same methyl ester-terminated polydimethylsiloxane and a diol wherein the hydroxyl groups are connected through a C1-10 alkylene moiety as mentioned in [0197] would be an obvious copolymer encompassed within the teachings of the entire reference.  Assuming for the purpose of evaluating the patentability of the aforementioned claims that the diol comprises a -(CH2)6- bridge and the residue linking the terminal silicon atom of the siloxane with the carboxyl group is 
–(CH2)3- since C3-5 is preferred according to [0135] , the molecular weight of the diester would be 256 and that of a polydimethylsiloxane with 10 units as is used in Example 4 is 741.  The molecular weight contribution of the siloxane would be 741/256 + 741 = 0.74(100) = 74% and the diester molecular weight contribution would be 26%.  Of course, the diorganosiloxane precursor is not so confined and .  

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





February 26, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765